Dismissed and Memorandum Opinion filed December 6, 2007







 
Dismissed
and Memorandum Opinion filed December 6, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00988-CR
____________
 
WANDA PINEDA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
County Criminal Court at Law No. 15
Harris County, Texas
Trial Court Cause No.
1480639
 

 
M E M O R A N D U M   O P I N I O N
A
written request to withdraw the notice of appeal has been filed with this
Court.  See Tex. R. App. P.
42.2.  Because this Court has not delivered an opinion, we grant the request.[1]





Accordingly,
we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 6, 2007.
Panel consists of Chief Justice
Hedges and Justices Anderson and Seymore.
Do not publish C Tex.
R. App. P. 47.2(b).




[1]  Texas Rule of Appellate Procedure 42.2 requires
appellant to personally sign a request to withdraw the notice of appeal.
Although this motion was not signed by appellant, it was approved by the trial
court on November 21, 2007. At that time, the trial court maintained
jurisdiction over this case because sentence was imposed on October 29, 2007,
and the record has not been filed in this appeal. See Tex. R. App. P. 21.4(a) (permitting
motion for new trial to be filed within 30 days after trial court imposes or
suspends sentence); Tex. R. App. P. 25.2(g)
(suspending proceedings in trial court after record is filed in appellate
court). Because the trial court approved withdrawal of the appeal, we suspend
the requirement for appellant=s signature on
the motion. See Tex. R. App. P. 2
(permitting appellate court to suspend a rule=s operation to expedite a decision or for other good cause).